SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 18, 2012 CUSTOMERS BANCORP, INC. (Exact Name of Registrant as specified in its charter) Pennsylvania 333-166225 27-2290659 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 1015 Penn Avenue Suite 103 Wyomissing PA 19610 Registrant's telephone number, including area code:(610) 933-2000 None (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement On December 18, 2012, Customers Bancorp, Inc. (the “Company”) entered into a definitive Amendment (the “Amendment”) to that certain Stock Purchase Agreement, dated as of June 20, 2012 (the “Agreement”), by and among the Company, Acacia Life Insurance Company (“Acacia”) and Ameritas Life Insurance Corp. (together with Acacia, “Sellers”). The Amendment served to revise from December 31, 2012 to January 31, 2013 the date at which, if the acquisition of Acacia Federal Savings Bank pursuant to the Agreement has not closed, either Buyer or Sellers may terminate the Agreement. The foregoing summary of the Amendment is not complete and is qualified in its entirety by reference to the complete text of the Amendment, which is attached as Exhibit 2.1 hereto and incorporated herein by reference in its entirety. Item9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit Description Exhibit2.1 Amendment to Stock Purchase Agreement, dated as of December 18, 2012, by and among the Company, Acacia Life Insurance Companyand Ameritas Life Insurance Corp. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CUSTOMERS BANCORP, INC. By:/s/ Jay S. Sidhu Name:Jay S. Sidhu Title:Chairman and Chief Executive Officer Date:December 20, 2012 EXHIBITS INDEX Exhibit Description Exhibit2.1 Amendment to Stock Purchase Agreement, dated as of December 18, 2012, by and among the Company, Acacia Life Insurance Companyand Ameritas Life Insurance Corp.
